DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 07 February 2020. Claims 16-37 are pending:
Claims 1-15 have been canceled; and
new Claims 16-37 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/071232, filed 06 August 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (PCTEP2017069976, filed 07 August 2017; EP18154731.6, filed 01 February 2018; EP18163964.2, filed 26 March 2018) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of all certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 17 is objected to because of the following informalities:
“The [[An ]]Fc cinding protein of claim 16, wherein…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 25-27, 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 21, it is unclear whether Applicant intends to define group form which an amino acid sequence is selected as: (1) “SEQ ID NOs: 17-86, 90-99, and an amino acid sequence with at least 89.5% identity thereto, respectively”; or (2) “SEQ ID NOs: 17-86 and 90-99” only (the “amino acid sequence with at least 89.5% identity thereto, respectively” is not considered part of the defined group). The Examiner assumes Applicant intends the former. Please amend to change the “or” in the list to “and”.
Regarding Claim 25, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase “peptide linkers” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 26, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase “via Cysteine…” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 27, there is insufficient antecedent basis for “the Fc region” in line 2. Please amend, e.g., “Ig fragments comprising an Fc region”.
Regarding Claim 33, there is insufficient antecedent basis for “the at least one Fc binding protein” in line 7. Claims 34-37 are also rejected due to their presumed dependence on Claim 33.
Regarding Claim 33, there is insufficient antecedent basis for “said affinity purification matrix” in line 9. Claims 34-37 are also rejected due to their presumed dependence on Claim 33.
	Regarding Claims 34-37, the claims have claimed dependency on Claim 30. However, Claim 30 is directed to the affinity separation matrix of Claim 28, not the instantly claimed “method”. This renders the claim indefinite for lacking antecedent basis for “The method of claim 30”. Did Applicant intend to reference Claim 33 instead?

Claims 16-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
	Regarding Claim 16, the claimed SEQ ID NO: 2 is not associated with any other introduced limitation, i.e., the claim is incomplete for omitting this cooperative relationship between SEQ ID NO: 2 and any other limitation. Please amend, e.g., “An Fc binding protein comprising one or more domains, wherein the one or more domains comprises an amino acid sequence of SEQ ID NO: 2 having at least one amino acid in position 40, 42, 43, 46, 47, 49, 
	Regarding Claim 28, the claimed SEQ ID NO: 2 is not associated with any other introduced limitation, i.e., the claim is incomplete for omitting this cooperative relationship between SEQ ID NO: 2 and any other limitation. Please amend, e.g., “An affinity separation matrix comprising an Fc binding protein comprising one or more domains, wherein the one or more domains comprises an amino acid sequence of SEQ ID NO: 2 having at least one amino acid in position 40, 42, 43, 46, 47, 49, 50, 51, 53, or 54 
	Regarding Claim 33, the claimed SEQ ID NO: 2 is not associated with any other introduced limitation, i.e., the claim is incomplete for omitting this cooperative relationship between SEQ ID NO: 2 and any other limitation. Please amend, e.g., “providing an affinity separation matrix comprising an Fc binding protein comprising one or more domains, wherein the one or more domains comprises an amino acid sequence of SEQ ID NO: 2 having at least one amino acid in position 40, 42, 43, 46, 47, 49, 50, 51, 53, or 54 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 and 14 of copending Application No. 16/965,833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 16 of the instant invention is directed to an Fc binding protein comprising one or more domains, wherein the amino acid in position 40, 42, 43, 46, 47, 49, 50, 51, 53, or 54 corresponding to SEQ ID NO: 2 is cysteine. Claim 1 of copending ‘833 is more specific, requiring the amino acid in position 43, 46, 47, 50, 51, or 53 corresponding to SEQ ID NO: 2 is cysteine. Both SEQ ID NO: 2 are the same. Claim 20 of the instant invention is obvious over Claim 1 of ‘833. Claims 17-19 and 21-27 are directly read upon by Claims 2-11, respectively, of ‘833.
Claim 28 of the instant invention is directed to an affinity separation matrix comprising the Fc binding protein introduced in Claim 16. Claim 12 of ‘833 reads upon Claim 28. Dependent Claims 29-32 are obvious over Claim 12 in view of Claims 2-11 of ‘833. 
Claim 33 of the instant invention is directed to a method of affinity purification of a protein comprising an Fc sequence utilizing the affinity separation matrix introduced in Claim 28. Claim 14 of ‘833 reads upon Claim 33. Presumably dependent Claims 34-37 are obvious over Claim 14 in view of Claims 2-11 of ‘833.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777